Duckworth, Justice.
Where on conviction of a misdemeanor the accused was sentenced to serve' a prison term and to pay a fine, the prison term to be suspended on payment of the fine, and before an appeal had been entered, in order to obtain the release of her person, she paid the fine *183without deception or coercion, such payment was voluntary, and she could not, after the case had been reversed on appeal and had been nolprosed in the lower court, recover the amount of the fine. The court properly dismissed a petition for mandamus to enforce the repayment of the fine. Code, § 20-1007.
No. 12764.
May 9, 1939.
Rehearing denied June 17, 1939.

Judgment affirmed.


All the Justices concur.

G. G. Battle, for plaintiff.
Waller G. Ilendrix, Hughes Spalding, W. S. Northcutt, and E. Harold Sheais, for defendants.